Name: Commission Regulation (EC) NoÃ 1127/2006 of 24 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 25.7.2006 EN Official Journal of the European Union L 201/4 COMMISSION REGULATION (EC) No 1127/2006 of 24 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 24 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 71,2 096 41,9 999 56,6 0707 00 05 052 84,9 388 52,4 524 46,9 999 61,4 0709 90 70 052 77,6 999 77,6 0805 50 10 388 63,3 524 49,3 528 56,6 999 56,4 0806 10 10 052 143,2 204 153,4 220 118,2 388 8,7 508 96,6 512 76,2 624 224,1 999 117,2 0808 10 80 388 95,3 400 111,9 404 125,7 508 90,8 512 90,9 524 48,3 528 82,3 720 101,2 800 153,9 804 106,6 999 100,7 0808 20 50 388 106,4 512 93,1 528 80,8 720 29,6 804 97,1 999 81,4 0809 10 00 052 133,6 999 133,6 0809 20 95 052 265,7 400 401,5 404 426,8 999 364,7 0809 30 10, 0809 30 90 052 157,1 999 157,1 0809 40 05 624 136,5 999 136,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.